IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CAROLE WILSON,                            : No. 496 EAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
UNIVERSITY OF PENNSYLVANIA                :
MEDICAL CENTER, HOSPITAL OF THE           :
UNIVERSITY OF PENNSYLVANIA,               :
TRUSTEES OF THE UNIVERSITY OF             :
PENNSYLVANIA, FRANCIS                     :
MARCHLINSKI, M.D., AND THE                :
CLINICAL PRACTICES OF THE                 :
UNIVERSITY OF PENNSYLVANIA,               :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.